DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for manufacturing a battery module, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 01, 2021.
Applicant's election with traverse of a battery module and a battery pack for a vehicle in the reply filed on April 01, 2021 is acknowledged.  The traversal is on the grounds that the alleged "materially different" process step that the Office Action relies upon to modify Invention II is already part of Invention II, which is specifically provided in claim 15, and that the Office Action does not support the conclusion of a prima facie showing that there would be a serious burden on the Examiner to search and examine the entire application, which includes the examination of both the battery module and the process of making the battery module, with objective evidence or appropriate explanation.
This is not found persuasive because claim 15 is not an independent claim of the nonelected method for manufacturing a battery module, which therefore does not necessarily require "arranging the plurality of groups as a plurality of sets, wherein each of the plurality of sets has one or more groups of the plurality of groups oriented with the positive battery cell 
Lastly, the Office Action does support a prima facie showing of a serious burden on the Examiner to search and examine the entire application, which would include the search for and examination of battery module, battery pack, and method for making a battery pack prior art. Each of these inventions are of separate status due to different classifications given to them, and would require various search strategies, search queries, and electronic resources.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 and 17 recites the limitation “the plurality of battery cells are arranged as a plurality of groups with a common side”. The meaning of “a common side” for the plurality of groups is not clear as the claim suggests that the common side distinguishes the plurality of battery cells from the plurality of groups. The examiner can interpret the limitation to mean that the plurality of battery cells can be oriented in the same way in a vertical stack or in a horizontal series with at least one common side. 

Claim 7 recites the limitation “the positive battery cell terminals and the negative battery cell terminals physically alternate every other one of the sets”. It is not clear how the positive and negative battery cell terminals can physically alternate, or what of the terminals are alternating. The examiner can interpret the limitation to mean that the shape, size, or location of the terminals alternate. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 2003/0224246 A1). Hereinafter referred to as Watanabe.
Regarding claim 1, Watanabe discloses a battery module (“10” Fig. 1B and 1C, “plurality of unit cells” [0060]) comprising: 

a plurality of battery cells mounted in the housing (Fig. 1B and 23B), wherein:
the plurality of battery cells are configured to store electrical energy ([0002]);
each of the plurality of battery cells has a positive battery cell terminal (20 Fig. 12B and 14B) a negative battery cell terminal (20’ Fig. 12B and 14B) disposed on opposing battery cell ends (Fig. 12B and 14B);
the positive battery cell terminal and the negative battery cell terminal of each of the plurality of battery cells are offset from a plane perpendicular to the opposing battery cell ends and passing through a center of the battery cell (the superimposed vertical planes that extends into the page and along the outline of the annotated figures below);

    PNG
    media_image1.png
    849
    526
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    727
    942
    media_image2.png
    Greyscale

the plurality of battery cells are arranged as a plurality of groups with a common side (Fig. 19A, 20A, and 23A where battery cells are arranged so that the positive terminals and the negative terminals are disposed on separate sides);

the plurality of groups are electrically connected in series between the positive battery module terminal and the negative battery module terminal (“plurality of positive electrode tabs and a plurality of negative electrode tabs are welded…” [0105]).
Regarding claim 2, Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery cell terminal and the negative battery cell terminal of each of the plurality of battery cells are offset in opposite directions from the plane (Annotated figures above – where terminals 20 and 20’ are disposed on opposite directions of the vertical superimposed plane that runs into the page and along the outline).
Regarding claim 3, Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery cell terminal and the negative battery cell terminal of each of the plurality of battery cells are offset in a same direction from the plane (Fig. 12A and 14A – where terminals 20 and 20’ are disposed on the same side of the plane, similar to the figures above).
Regarding claim 4, Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery module terminal and the negative battery module terminal are mounted on the housing neighboring a same end battery cell of the plurality of battery cells (Fig. 23A).
Regarding claim 5, Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the positive battery module terminal and the negative battery module terminal are mounted between a first battery cell of the plurality of battery cells and a 
Regarding claim 6, Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the plurality of groups are arranged as a plurality of sets, and each of the plurality of sets has one or more groups of the plurality of groups oriented with the positive battery cell terminals on the common side (Fig. 19A, 20A, and 23A – which each depict a set with one group of battery cells that are arranged with the positive terminals on a common side).
Regarding claim 7, Watanabe discloses all of the limitations for the battery module as set forth in claim 6 above, and wherein the positive battery cell terminals and the negative battery cell terminals physically alternate every other one of the sets in the housing (Fig. 19B and 20B where the positive and negative terminals physically alternate sides of the set, and [0107] teaches that a “composite-connected form with series connection and parallel connection” may be combined for at least one battery group [0105]).
Regarding claim 8, Watanabe discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the plurality of battery cells form part of a high-voltage battery pack ([0109]).
Regarding claim 9, Watanabe discloses all of the limitations for the battery module as set forth in claim 8 above, and wherein the high-voltage battery pack is mountable in a vehicle ([0111]).
Regarding claim 17, Watanabe discloses a battery pack for a vehicle (“100” Fig. 23-24), the battery pack comprising:
a positive battery pack terminal (“51” Fig. 24);

a plurality of battery modules electrically connected (Fig. 23A and 23B) between the positive battery pack terminal and the negative battery pack terminal (Fig. 24, which shows where the positive and negative battery pack terminals are located on the battery pack), wherein each of the plurality of battery modules includes:
a battery module (“10” Fig. 1B and 1C, “plurality of unit cells” [0060]) comprising: 
a housing (“50” Fig. 1B and 23B, “outer case” [0060]) having a positive battery module terminal and a negative battery module terminal (“51” and “52” Fig. 1B); and
a plurality of battery cells mounted in the housing (Fig. 1B and 23B), wherein:
the plurality of battery cells are configured to store electrical energy ([0002]);
each of the plurality of battery cells has a positive battery cell terminal (20 Fig. 12B and 14B) and a negative battery cell terminal (20’ Fig. 12B and 14B) disposed on opposing battery cell ends (Fig. 12B and 14B);
the positive battery cell terminal and the negative battery cell terminal of each of the plurality of battery cells are offset from a plane perpendicular to the opposing battery cell ends and passing through a center of the battery cell (the superimposed vertical planes that extends into the page and along the outline of the annotated figures above);
the plurality of battery cells are arranged as a plurality of groups with a common side (Fig. 19A, 20A, and 23A where battery cells are arranged so that the positive terminals and the negative terminals are disposed on separate sides);

the plurality of groups are electrically connected in series between the positive battery module terminal and the negative battery module terminal (“plurality of positive electrode tabs and a plurality of negative electrode tabs are welded…” [0105]).
Regarding claim 18, Watanabe discloses all of the limitations for the battery pack as set forth in claim 17 above, and further comprising a pack floor (Fig. 24 where the inner bottom surface of “100” can be considered a floor of the battery pack), wherein the plurality of battery modules are disposed on the pack floor (Fig. 24), and the positive battery module terminals and the negative battery module terminals are disposed on a side of the plurality of battery modules opposite the pack floor (Fig. 24 where the sides of the battery modules that the terminals are disposed on opposes the inner bottom side of the battery pack).
Regarding claim 19
Regarding claim 20, Watanabe discloses all of the limitations for the battery pack as set forth in claim 19 above, and wherein the vehicle comprises a second rocker panel (the right side surface of the vehicle that is opposite of the left side surface that “100,200” points to in Fig. 22), each of the plurality of battery modules extends from proximate the first rocker panel to proximate the second rocker panel (Fig. 24 where the battery modules extend into the page where the second rocker panel would be in the vehicle of Fig. 22), and the positive battery module terminals and the negative battery module terminals are disposed part way between the first rocker panel and the second rocker panel (Fig. 24 where the terminals are disposed within the battery pack, and therefore part way between the first and second rocker panels).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721